

EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made as of May 29, 2008, between
MITCHELL BLATT, a resident of New York (the “Executive”), and HALCYON JETS
HOLDINGS, INC., a Delaware corporation (the “Company”).
 
RECITALS
 
WHEREAS, the Company desires to employ the Executive, and the Executive desires
to enter into such employment with the Company, upon the terms and conditions
hereinafter set forth.
 
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, the parties hereto, each intending to be legally bound hereby, agree as
follows:
 
1. Employment; Duties; Location.


(a) Employment; Duties. On the terms and subject to the conditions set forth
herein, the Company hereby agrees to employ the Executive as Chief Executive
Officer and Chairman of the Company’s board of directors (the “Board”), and the
Executive hereby agrees to accept such employment, for the Employment Term (as
defined in Section 4). The Executive shall have such authorities, duties and
responsibilities as are usual and customary for a Chief Executive Officer of a
public company and all other duties and responsibilities as may from time to
time be directed by the Board and as are consistent with the positions of Chief
Executive Officer and Chairman of the Board. The Executive shall report
exclusively and directly to the Board. The Executive shall also serve in the
same positions for all of the Company’s subsidiaries with no additional
compensation to be paid to the Executive for his services in such positions.


(b) Location. The locations at which the Executive will perform his duties under
this Agreement shall be the Company’s executive offices (which are located in
New York City, Boca Raton, Florida and Beverly Hills, California), subject to
reasonable travel required to perform his duties under this Agreement.


2. Performance. During the Employment Term, the Executive agrees to devote his
full business time and attention to the business and affairs of the Company and
the discharge of his responsibilities hereunder (excluding periods of vacation
and sick leave); provided that the Executive may (a) engage in or serve such
professional, civic, trade association, charitable, community, educational,
religious or similar types of organizations, or speaking engagements, or serve
on the boards of directors or advisory committees of any charitable or
not-for-profit entities; (b) with the prior written consent of the Company, such
consent not to be unreasonably withheld, serve on the boards of directors or
advisory committees of any for-profit business entities; and (c) attend to the
Executive’s personal matters and/or the Executive’s and/or his family’s personal
finances, investments and business affairs. The Executive shall be permitted to
retain all compensation in respect of any of the services or activities referred
to above.
 

--------------------------------------------------------------------------------


 
3. Compensation and Benefits.
 
(a) Base Salary. The Company shall pay the Executive a base salary at an annual
rate of Three Hundred Thousand Dollars ($300,000) (the “Base Salary”). The Base
Salary shall be paid in accordance with the normal payroll practices for
executives of the Company as in effect from time to time, but in no event less
often than monthly.


(b) Bonus. The Executive shall be eligible for a discretionary bonus as
determined by the Compensation Committee of the Board.


(c) Business Expenses. The Company shall promptly reimburse the Executive for
all travel, entertainment and other business expenses incurred by the Executive
in the performance of his duties to the Company; provided, that such expenses
are incurred and accounted for in accordance with the policies and procedures
established by the Company applicable to senior executives generally. The
Company will also reimburse the Executive for automobile expenses such as fuel,
parking and tolls and for cell phone and PDA expenses.


(d) Vacation. The Executive shall be entitled to six (6) weeks paid vacation per
year in accordance with the Company’s policies and procedures applicable to
senior executives generally and with the timing to be consistent with the needs
of the business of the Company.


(e) Employee Benefits and Fringe Benefits. The Executive shall be entitled to
receive employee benefits (with dependent coverage), including life insurance,
health, medical, hospitalization, dental and prescription drug benefits, and
travel accident insurance, and fringe benefits and perquisites in accordance
with the plans, practices, programs and policies of the Company in effect for
its senior executives from time to time. The Company will reimburse the
Executive for all “COBRA” healthcare continuation coverage expenses actually
incurred by the Executive (including with respect to coverage for his
dependents) from the Commencement Date until the Executive and his dependents
are eligible to participate in the Company’s medical, dental and vision
insurance plans, within ten (10) days after incurring such expenses. In the
event that the Executive elects not to participate in the Company’s health,
medical, hospitalization, dental and prescription drug insurance plan or program
(to the extent the Company makes such benefits available to its senior
management personnel), other than due to an election for reimbursement of COBRA
continuation coverage pursuant to the immediately preceding sentence, then the
Company will pay to the Executive an amount equal to the amount of expense it
would have incurred had the Executive elected to participate in such plan or
program.


(f) Stock Option, Savings and Retirement Plans. Additionally, the Executive
shall be entitled to participate, to the extent determined by the Compensation
Committee of the Board, in all stock incentive plans and all qualified and
nonqualified pension, savings and retirement plans, practices, policies and
programs (if any) generally applicable to other senior executives of the Company
on terms and conditions generally applicable to such executives from time to
time. The Executive shall be granted assignable warrants to purchase one million
(1,000,000) shares of the common stock of the Company, which warrants (the
“Warrants”) shall have an exercise price of $.38 per share. The Warrants shall
vest in two (2) equal portions; 50% of the Warrants shall vest on the
Commencement Date (as defined below), and 50% of the Warrants shall vest on the
first anniversary of the Commencement Date provided that the Executive is then
employed by the Company. Upon changes in the Company’s outstanding common stock
by reason of a stock dividend, stock split, reverse stock split, subdivision,
recapitalization, merger, consolidation, combination or exchange of shares,
separation or reorganization, the number, class and kind of shares and exercise
price subject to the Warrants shall be correspondingly adjusted. In the event of
termination of employment by the Executive for Good Reason (as defined in
Section 5(b)), by the Company without Cause (as defined below) or in the event
of a Change of Control (as defined below), all stock option, restricted stock
and other stock-based awards held by the Executive or any permitted transferee
thereof shall automatically and immediately become fully vested, all
restrictions applicable to restricted stock and other stock-based awards shall
immediately lapse, and all stock options and other awards shall be fully
exercisable and remain exercisable for their full term. In the event that the
shares issuable upon exercise of the Warrants have not been registered under the
Securities Act of 1933, as amended, within six (6) months following the
Commencement Date, the Warrants shall include a provision that allow them to
then become exercisable on a “cashless” basis.
 
-2-

--------------------------------------------------------------------------------


 
(g) Change of Control. Upon a Change of Control (as defined below), the
Executive will be entitled to an additional bonus payment in an amount equal to
two (2) times the Executive’s Base Salary then in effect, payable within thirty
(30) days after such Change of Control. As used in the preceding sentence, a
“Change of Control” means (i) any “person” (including any group of persons), as
such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”) (other than any trustee or other fiduciary
holding securities under an employee benefit plan of the Company), is or becomes
the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, after the date hereof, of securities of the Company
representing more than fifty percent (50%) of the combined voting power of the
Company’s then outstanding securities; (ii) individuals who at the Commencement
Date constitute the Board, and any new director (other than a director (x)
designated by a person who has entered into an agreement with the Company to
effect a transaction described in clause (i), (iii) or (iv) of this
subparagraph, or (y) whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a “person” (as hereinabove defined) other than the Board) whose
election by the Board or nomination for election by the Company’s shareholders
was approved by a vote of at least two-thirds of the directors then still in
office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute at least a majority thereof; (iii) a merger, reorganization
or consolidation of the Company, other than a merger, reorganization or
consolidation which results in (A) the beneficial owners (as hereinabove
defined) of the voting securities of the Company outstanding immediately prior
thereto continuing to beneficially own voting securities that represent (either
by remaining outstanding or by being converted into voting securities of the
surviving entity) more than 50% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger, reorganization or consolidation, and (B) no “person” (as
hereinabove defined) acquiring more than fifty percent (50%) of the combined
voting power of the Company’s then outstanding securities; (iv) a sale or
disposition by the Company of all or substantially all of the Company’s assets
or business to an unaffiliated third party; or (v) a liquidation or dissolution
of the Company; provided that the events referred to in clauses (i), (iii), (iv)
and (v) shall constitute a Change of Contol if the Common Stock of the Company
is valued at less than Five Dollars ($5.00) per share, subject to adjustment in
the event of any stock dividend, stock split or re-capitalization of the
Company.
 
-3-

--------------------------------------------------------------------------------


 
(h) Comparable Treatment. The Executive and, as applicable, his family shall be
entitled to material terms of his employment, including without limitation
compensation, employee benefits, life insurance, health, medical,
hospitalization, dental and prescription drug benefits, and travel accident
insurance, and fringe benefits and perquisites in accordance with the most
favorable terms, benefits, plans, practices, programs and policies of the
Company (on the most favorable terms and conditions) in effect for its senior
executives from time to time, which, in any event, shall not be less favorable
than those in effect on the Commencement Date.


4. Employment Term. The term of employment of the Executive hereunder (the
“Employment Term”) shall begin on or about May __, 2008 (the “Commencement
Date”), and shall continue for two (2) years unless terminated sooner in
accordance with Section 5, 6 or 7.


5. Termination Without Cause or for Good Reason.


(a) Salary. If the Company terminates the Executive’s employment without Cause
(as defined herein), or the Executive terminates his employment with the Company
for Good Reason (as defined herein), subject to the provisions of this
Agreement, the Executive shall be entitled to receive from the Company his Base
Salary for the remainder of the Employment Term, subject to Section 12 (b) of
this Agreement and all other payments, benefits and rights under any benefit,
compensation, incentive, equity or fringe benefit plan, program or arrangement
or grant, to the extent consistent with any applicable plan (such payments,
rights and benefits referred to in this sentence are collectively referred to
hereinafter as “Rights”). The Base Salary in such event shall be payable over
the course of the twelve (12) months following termination of employment in
accordance with the Company’s then-current payroll practices. The Executive
shall also receive payment of unpaid Base Salary through the date of such
termination; accrued but unused vacation days; any unpaid bonus earned through
the date of termination; any compensation previously deferred by the Executive,
including any deferred compensation (plus any accrued interest and earnings
thereon), to the extent consistent with any applicable plan; reimbursement for
any unreimbursed fees or expenses under Sections 3(c) incurred through the date
of termination, payable no later than seven (7) days following such termination
or as soon as practicable under the terms and conditions of the applicable plan,
program or arrangement that are applicable to other senior executive
participants.


(b) Definition of Good Reason. For purposes of this Agreement, “Good Reason”
shall mean the occurrence of any of the following events, without the written
consent of the Executive:
 
(i) the Company changes the titles and/or positions of the Executive such that
the Executive is no longer the Chief Executive Officer and Chairman of the Board
or no longer reports directly to the Board;
 
(ii) a reduction in the Base Salary in accordance with Section 3(a), or the
failure to pay when due Base Salary or any other amounts due under this
Agreement. Notwithstanding the foregoing, prior to the Executive having the
right to terminate this Agreement under this clause (ii), the Executive shall
first provide the Company with written notice specifying such reduction, failure
to increase or failure to pay in reasonable detail and if such reduction,
failure to increase or failure to pay is susceptible to remedy, the Company
shall then have a ten (10) business day period to remedy such reduction, failure
to increase or failure to pay alleged by the Executive to be prohibited by this
clause (ii) and if such reduction, failure to increase or failure to pay is
remedied within such period, the Executive shall have no right to terminate this
Agreement based on such reduction, failure to increase or failure to pay, as the
case may be;
 
-4-

--------------------------------------------------------------------------------


 
(iii) a material reduction in the kind or level of employee benefits, fringe
benefits or perquisites to which the Executive is from time to time entitled
either by the express terms of this Agreement or as may be provided to other
senior executives of the Company, or a failure to pay or provide such benefits,
fringe benefits or perquisites when due. Notwithstanding the foregoing, prior to
the Executive having the right to terminate this Agreement under this clause
(iii), the Executive shall first provide the Company with written notice
specifying such material reduction or failure in reasonable detail and if such
material reduction or failure is susceptible to remedy, the Company shall then
have a 30 day period to remedy such material reduction or failure alleged by the
Executive to be prohibited by this clause (iii), and if such material reduction
or failure is remedied within such period, the Executive shall have no right to
terminate this Agreement based on such material reduction or failure, as the
case may be;
 
(iv) a material diminution or material adverse change in the Executive’s titles,
authorities, duties, responsibilities or reporting relationships, or assignment
to the Executive of duties and authorities that are not commensurate with his
position. Notwithstanding the foregoing, prior to the Executive having the right
to terminate this Agreement under this clause (iv), the Executive shall first
provide the Company with written notice specifying such material diminution,
material adverse change or other action in reasonable detail and if such
material diminution, material adverse change or other action is susceptible to
remedy, the Company shall then have a 30 day period to remedy such material
diminution, material adverse change or other action alleged by the Executive to
be prohibited by this clause (iv), and if such material diminution, material
adverse change or other action is remedied within such period, the Executive
shall have no right to terminate this Agreement based on such material
diminution, material adverse change or other action, as the case may be;
 
(v) a failure by the Company to procure, and deliver to the Executive
satisfactory evidence of, the assumption of this Agreement by any successor or
subsidiary as required by Section 15. Notwithstanding the foregoing, if the
Executive has actual knowledge of circumstances that are anticipated to, or do
or would, give rise to the Company’s obligations under Section 15, then prior to
the Executive having the right to terminate this Agreement under this clause
(v), the Executive shall first provide the Company with written notice
specifying such failure in reasonable detail and if such failure is susceptible
to remedy, the Company shall then have a 5 day period to remedy such failure
alleged by the Executive, and if such failure is remedied within such period,
the Executive shall have no right to terminate this Agreement based on such
failure;
 
(vi) any purported termination of the Executive’s employment that is not
effected pursuant to a Notice of Termination, within the meaning of Section
7(a), and otherwise in accordance with this Agreement, which, for purposes of
this Agreement, shall be ineffective. Notwithstanding the foregoing, prior to
the Executive having the right to terminate this Agreement under this clause
(vi), the Executive shall first provide the Company with written notice
specifying such breach in reasonable detail and if such breach is susceptible to
cure, the Company shall then have a 5 day period to cure such breach alleged by
the Executive, and if such breach is cured within such period, the Executive
shall have no right to terminate this Agreement based on such breach;
 
-5-

--------------------------------------------------------------------------------


 
(vii)  a material breach by the Company of this Agreement. Notwithstanding the
foregoing, prior to the Executive having the right to terminate this Agreement
under this clause (vii), the Executive shall first provide the Company with
written notice specifying such material breach in reasonable detail and, if such
material breach is susceptible to cure, the Company shall then have a 30 day
period to cure such material breach and if so cured, the Executive shall have no
right to terminate this Agreement based on such material breach; or
 
(viii) the relocation of the Executive’s principal place of business outside of
a thirty (30) mile radius from the Company’s New York City office as of the
Commencement Date or anywhere other than the Company’s headquarters and
principal executive offices.
 
6. Death and Disability. The Company may terminate the Executive’s employment if
the Executive becomes Disabled during the Employment Term. The Employment Term
shall automatically terminate upon the Executive’s death. Upon termination of
the Executive’s employment due to death or Disability, the Executive, or upon
the Executive’s death, his estate, survivors or beneficiaries, shall receive his
Base Salary and all Rights through the date of termination, but no other
compensation or severance. For purposes of this Agreement, “Disability” means
that the Executive has been unable, after reasonable accommodation by the
Company, for a period of one hundred eighty (180) consecutive days, or for
periods aggregating one hundred eighty (180) days in any period of twelve (12)
consecutive months, to perform a material portion of the Executive’s duties
under this Agreement as a result of physical or mental illness or injury.


7. Other Termination.


(a) Notice of Termination. Any termination of the Executive’s employment
hereunder by the Company shall be communicated by Notice of Termination to the
Executive in accordance with this Section 7(a). For purposes of this Agreement,
a “Notice of Termination” means a written notice from the Company that states
the specific termination provision of this Agreement relied upon, sets forth in
reasonable detail the facts and circumstances claimed to provide the basis for
such termination of the Executive’s employment under the provision so indicated,
and specifies the date of termination of the Executive’s employment, which shall
be not less than thirty (30) days from the date such Notice of Termination is
received by the Executive, subject to Section 7(c). In the event of a
termination by the Company of the Executive without Cause, the Notice of
Termination shall so state and shall not be required to provide any facts or
circumstances claimed to provide the basis for such termination.
 
-6-

--------------------------------------------------------------------------------


 
(b) Termination for Cause or without Good Reason. If (i) the Company terminates
the Executive’s employment for Cause or (ii) the Executive terminates his
employment without Good Reason, the Executive shall be entitled to all Rights,
to be paid within seven (7) days following such termination or as soon as
practicable under the terms and conditions of the applicable plan, program or
arrangement that are applicable to other senior executive participants. For
termination of the Executive’s employment for Good Reason to be effective,
notice of termination must be received by the Company no more than thirty (30)
days after the Executive learns of the acts or omissions purporting to
constitute Good Reason which notice shall state the specific provision of this
Agreement relied upon and set forth in reasonable detail the facts and
circumstances claimed to provide the basis for such termination for Good Reason.


(c) Definition of Cause. For purposes of this Agreement, “Cause” shall mean (i)
the occurrence of a breach of any material covenant contained in this Agreement
by the Executive and the failure to cure such breach within thirty (30) days
following Executive’s receipt of written notice with respect thereof; or (ii)
Executive’s willful malfeasance, gross negligence or gross or willful misconduct
in the performance of his duties hereunder after thirty (30) days prior written
notice to the Executive specifying the basis of such neglect and the failure of
the Executive to correct such neglect; or (iii) the Executive’s theft or
embezzlement from the Company; (iv) the Executive having willfully engaged in
misconduct with regard to the Company that has resulted in, or is reasonably
likely to result in, material damage to the business or reputation of the
Company; or (v) the Executive’s conviction of a felony under the laws of the
United States or any state of the United States; or (vi) a final order by the
Securities and Exchange Commission pertaining to the Executive that could
reasonably be expected to impair or impede the Executive from performing the
functions and duties contemplated by this Agreement. For purposes of this
Agreement, no act or failure to act by the Executive shall be considered
“willful” unless it is done, or omitted to be done, in bad faith and without a
reasonable belief that the Executive’s action or omission was in the best
interests of the Company. Any act or failure to act based upon authority given
pursuant to a resolution of the Board or the written instructions of the Board
or based upon the written advice of counsel for the Company shall be
conclusively presumed to be done, or omitted to be done, by Executive in good
faith and in the best interests of the Company. For termination of the
Executive’s employment for Cause to be effective, the Board must give the
Executive at least thirty (30) calendar days’ advance written notice of its
intent to terminate his employment for “Cause” specifying in reasonable detail
the conduct of the Executive the Board believes constitutes Cause; such notice
must be received by the Executive no more than thirty (30) calendar days after
the Board learns of such conduct; and the termination for Cause must be pursuant
to a resolution of the Board (1) adopted at a meeting of the Board called and
held for such purpose (after reasonable notice is provided to the Executive, and
the Executive is given an opportunity, together with his counsel, to be heard by
the Board) by the affirmative vote of a majority of the entire membership of the
Board, excluding the Executive, (2) specifying the specific grounds on which the
termination for Cause is based, which grounds must have been set forth in the
original Cause notice, and (3) finding that in the opinion of the Board such
grounds constitute Cause as described in Section 7(c)(i), (ii) or (iii).
 
-7-

--------------------------------------------------------------------------------


 
8. Indemnification.
 
(a) If the Executive is made a party to or threatened to be made a party to any
action, suit or proceeding, whether civil, criminal, administrative or
investigative (a “Proceeding”), by reason of the fact that the Executive is or
was an employee, officer or director of the Company or any subsidiary or
affiliate of the Company, or is or was serving at the request of the Company, or
in connection with his service hereunder, as a director, officer, member,
partner, employee, fiduciary, trustee, consultant, representative or agent of
another corporation or of a partnership, joint venture, trust or other
enterprise, including service with respect to employee benefit plans, the
Executive shall be indemnified and held harmless by the Company to the fullest
extent permitted by the Company’s certificate of incorporation, by-laws, or
applicable law, as the case may be, on the same basis as all other senior
executives, against all Expenses (as defined below) incurred or suffered by the
Executive in connection therewith, and such indemnification shall continue as to
the Executive even if the Executive ceases to be an officer, director, member,
partner, trustee, fiduciary, consultant, representative or agent of, or is no
longer employed by, the Company, and shall inure to the benefit of the
Executive’s heirs, executors and administrators. The term “Expenses” shall
include reasonable fees, costs, and expenses, losses, judgments, damages,
liabilities, fines, penalties, excise taxes, settlements, reasonable attorneys’
fees and expenses, reasonable accountants’ and other professionals’ fees and
expenses, and reasonable disbursements and costs of attachment or similar bonds,
investigations, and any reasonable expenses of establishing a right to
indemnification under this Agreement. Without limiting the foregoing reference
to the Company’s Certificate of Incorporation, By-Laws or applicable law, the
right of the Executive to indemnification is subject to the Executive’s actions,
which form the basis for the Proceeding having been taken in good faith and in a
manner the Executive reasonably believed to be in or not opposed to the best
interest of the Company and, with respect to any criminal action or proceeding,
the Executive had no reasonable cause to believe that his conduct was unlawful.


(b) The Company shall, within seven (7) days of presentation of invoices or
other appropriate documentation, pay all Expenses incurred in connection with
any Proceeding relating to the Executive’s services as an officer, employee or
director of the Company or any other indemnifiable matter; provided that if it
is determined in accordance with the Company’s Certificate of Incorporation,
bylaws, this Agreement and/or applicable law that the Executive is not entitled
to reimbursement for all or any part of such Expenses, the Company shall not be
obligated to pay the Expenses, or if paid, the Executive shall reimburse the
Company therefor.


(c) The Company shall cover the Executive under its directors’ and officers’
liability insurance on the same terms and on the same basis as all directors and
other senior executive officers of the Company as in effect from time to time.


(d) Notwithstanding any other provisions of this Agreement to the contrary, the
obligations of the Company under this Section 8 shall continue during the
Employment Term and, after the Executive ceases to be an officer or employee of
the Company, during any period which the Executive may be liable for acts or
omissions as an officer or employee of the Company or its subsidiaries or
affiliates or any other potentially indemnifiable matter (but no less than three
(3) years after the date of such cessation) on the same basis as all other
senior executives of the Company.
 
-8-

--------------------------------------------------------------------------------


 
(e) The right to indemnification and the payment of Expenses incurred in
defending a Proceeding in advance of its final disposition conferred in this
Section 8 shall not be exclusive of any other right which the Executive may have
or hereafter may acquire under any statute, provision of the certificate of
incorporation or by-laws of the Company, agreement, vote of stockholders or
disinterested directors or otherwise.


9. Confidential Information. The Executive shall, from time to time, have access
to confidential information relating to the business of the Company and its
subsidiaries. During the Employment Term and for a period of three (3) years
thereafter, the Executive shall not communicate or knowingly divulge any such
confidential information that he may obtain during his employment by the Company
and its subsidiaries to any other person, firm or corporation, except to the
minimum extent necessary in the course of his employment with the Company and
its subsidiaries or with the prior written consent of the Company or to defend
his own rights or as required by applicable law or regulation or the order of a
court or other governmental body having jurisdiction over such matter; provided,
however, that the Executive shall have no obligation to maintain in confidence
any information that is or becomes publicly available other than as a result of
the Executive’s violation of this Section 9 or any information of a type not
otherwise considered confidential by persons engaged in the business conducted
by the Company or any of its subsidiaries; and provided further that at no time,
including three (3) years after termination of employment, may the Executive use
or disclose personal information, including contact information, of or relating
to any client of the Company in a manner or for a purpose that could reasonably
be expected to cause harm to the Company, other than clients introduced to the
Company by the Executive, as to whose personal information this Section 9 shall
not apply.


10. Non-Competition. During the Employment Term and continuing until the twelve
month anniversary date after the termination of the Executive’s employment
hereunder (the “Restricted Period”), the Executive shall not, without the prior
written consent of the Company, directly or indirectly, render services of a
business, professional or commercial nature (whether for compensation or
otherwise) or lend money to any person or entity competitive with the business
engaged in by the Company or any of its subsidiaries within twelve (12) months
prior to such termination of employment, or serve as an officer, director,
employee, partner, member, owner, consultant or independent contractor in any
entity which is competitive with the business engaged in by the Company or any
of its subsidiaries within twelve (12) months prior to such termination of
employment. Notwithstanding the foregoing, nothing shall prevent the Executive
from (a) owning publicly traded securities issued by any such competitive
entity, provided that the ownership thereof by the Executive does not constitute
more than 3.5% of all of such entity’s publicly traded outstanding securities or
(b) being employed by or otherwise involved with a subsidiary or division, which
is not competitive with the business of the Company or any of its subsidiaries,
of a company that is otherwise competitive with the business of the Company or
any of its subsidiaries. The Executive acknowledges that the restrictions
contained in this Section 10 and in Section 11 of this Agreement are fair and
reasonable to protect the legitimate interests of the Company, are not
unreasonably burdensome to the Executive, and are supported by adequate
consideration.


11. Non-Solicitation. During the Restricted Period, the Executive shall not,
directly or indirectly, for himself or on behalf of any other person or entity,
employ, engage or retain any person who at any time during the then immediately
preceding 12 month period shall have been an employee of the Company or any of
its subsidiaries (other than any such person whose employment was terminated by
the Company prior to such employment, engagement or retention), or contact any
supplier, customer or employee of the Company or any of its subsidiaries for the
purpose of soliciting or diverting any such supplier, customer or employee from
its business relationship with the Company or any of its subsidiaries or
otherwise intentionally interfering with the business relationship of the
Company or any of its subsidiaries with any of the foregoing.
 
 
-9-

--------------------------------------------------------------------------------


 
12. Non-Disparagement; Release; Other Agreements.


(a)  At any time during the Employment Term and thereafter, the Company and/or
its subsidiaries or affiliates (collectively, the “Company Parties”), on the one
hand, and the Executive, on the other hand, shall not make or authorize any
person to make or allow any statement or take any action, public or private,
which would disparage or criticize the other party, including, for example,
their character and/or services; provided, however, that nothing contained in
this Section 12(a) shall preclude any Company Party or the Executive from making
any truthful statement in good faith which is required by any applicable law or
regulation or the order of a court or other governmental body.


(b) If the Company shall have failed to duly and punctually pay and provide any
and all payments and benefits to which the Executive is entitled from the
Company, including any severance payments and benefits under Section 5, for ten
(10) days after the Executive provides the Company with written notice of such
failure, the Executive shall not be required to comply with the Agreements and
covenants set forth in Sections 10 and 11 of this Agreement; however, the
agreements and covenants set forth in Section 9 of this Agreement shall remain
in full force and effect.


(c) As a condition to the receipt by the Executive of Base Salary following
termination pursuant to Section 5, the Executive and the Company shall execute
and deliver a mutual release of claims in form and substance reasonably
acceptable to the parties hereto.


13. Notice. All notices and all other communications provided for in this
Agreement shall be in writing and shall be deemed to have been duly given when
delivered or mailed certified or registered mail, return receipt requested,
postage prepaid, and, if to the Executive, addressed to him at 41 Villas Circle,
Melville, NY 11747, and, if to the Company, addressed to it at 336 West 37th
Street, 8th Floor, New York, NY 10018, Attention: Chief Financial Officer, or to
such other address as either party may have furnished to the other in accordance
herewith, except that notice of change of address shall be effective only upon
receipt.
 
14. Applicable Law; Venue. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without reference to rules
relating to conflict of law. Each of the Executive and the Company
unconditionally and irrevocably consents to the exclusive jurisdiction and venue
of the Supreme Court of the State of New York, New York County and the United
States District Court for the Southern District of New York as the sole venue
for any suit, action or proceeding arising out of or relating to this Agreement,
and each of the Executive and the Company hereby unconditionally and irrevocably
waives any objection to venue in any such court or to assert that any such court
is an inconvenient forum, and agrees that service of any summons, complaint,
notice or other process relating to such suit, action or other proceeding may be
effected in the manner provided in Section 13 hereof. Each of the Executive and
the Company hereby unconditionally and irrevocably waives the right to a trial
by jury in any such action, suit or other proceeding.
 
-10-

--------------------------------------------------------------------------------


 
15. Successors; Binding Agreement. This Agreement shall be binding upon any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company, and the Company shall require any such successor to expressly assume
and agree in writing to perform this Agreement in the same manner and to the
same extent that the Company would be required to perform it if no such
succession had taken place, or, in the event the Company remains in existence,
the Company shall continue to employ the Executive under the terms hereof. The
Company cannot assign, or delegate its duties under, this Agreement except (i)
pursuant to the immediately preceding sentence, or (ii) to a subsidiary of the
Company, provided that such subsidiary expressly assumes and agrees in writing
to perform this Agreement and, in such case, the Company’s liability to make and
provide payments and benefits hereunder shall nevertheless not be discharged
thereby. As used in this Agreement, the “Company” shall mean the Company and any
successor to its business and/or assets, which assumes or is obligated to
perform this Agreement by contract, operation of law or otherwise. This
Agreement shall inure to the benefit of and be enforceable by the Executive and
his personal or legal representatives, executors, estate, trustee,
administrators, successors, heirs, distributees, devisees and legatees. The
Executive may not assign this Agreement or any rights hereunder, or delegate his
duties under this Agreement, without the prior written consent of the Company;
however, in the event of the death of the Executive, all rights to receive
payments hereunder shall become rights of the Executive’s devisee, legatee or
other designee or the Executive’s estate.


16. No Mitigation; No Set-Off. In the event of any termination of the
Executive’s employment, he shall be under no obligation to seek other employment
or take any other action by way of mitigation of the amounts payable, or
benefits provided, to the Executive under any of the provisions of this
Agreement. The Company’s obligation to make the payments, and provide the
benefits, provided for in this Agreement and otherwise to perform its
obligations hereunder shall not be affected by (a) any set-off, counterclaim,
recoupment, defense or other claim, right or action that the Company may have
against the Executive except pursuant to Section 8, or (b) any remuneration or
benefits attributable to any subsequent employment with an unrelated person, or
any self-employment, that the Executive may obtain. Any amounts due under
Section 5 are considered reasonable by the Company and are not in the nature of
a penalty.


17. Non-Exclusivity of Rights. Nothing in this Agreement shall prevent or limit
the Executive’s continuing or future participation in any benefit or
compensation plan, program, policy or practice provided by the Company and for
which the Executive may qualify, nor shall anything herein limit or otherwise
affect such rights as the Executive may have under any other contract or
agreement entered into after the Commencement Date with the Company. Amounts
that are vested benefits or that the Executive is otherwise entitled to receive
under any benefit or compensation plan, policy, practice or program of, or any
contract or agreement entered into after the date hereof with, the Company at or
subsequent to the date his employment with the Company terminates shall be
payable in accordance with such benefit or compensation plan, policy, practice,
program, contract or agreement, except as explicitly modified by this Agreement.
Notwithstanding the foregoing, nothing in this Section is intended to give the
Executive additional rights not set forth in this Agreement.
 
-11-

--------------------------------------------------------------------------------


 
18. Entire Agreement; Modification. This Agreement constitutes the entire
agreement of the parties hereto with respect to the subject matter hereof and
supersedes all prior agreements and undertakings, both written and oral. No
provision of this Agreement may be waived, modified, amended or discharged
unless such waiver, modification, amendment or discharge is agreed to in writing
and signed by the Executive and such officer of the Company as may be
specifically designated by the Company. No waiver by either party to this
Agreement at any time of any breach by the other party hereto of, or compliance
with, any condition or provision of this Agreement shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.


19. Company’s Representations. The Company represents and warrants that it is
free to enter into this Agreement and to perform each of the terms and covenants
of it. The Company represents and warrants that it is not restricted or
prohibited, contractually or otherwise, from entering into and performing this
Agreement, and that its execution and performance of this Agreement is not a
violation or breach of, and does not conflict with, any other agreement between
the Company and any other person or entity. The Company represents and warrants
that this Agreement is a legal, valid and binding agreement of the Company,
enforceable in accordance with its terms.
 
20. Executive’s Representations. The Executive represents and warrants that he
is free to enter into this Agreement and to perform each of the terms and
covenants of it. The Executive represents and warrants that he is not restricted
or prohibited, contractually or otherwise, from entering into and performing
this Agreement, and that his execution and performance of this Agreement is not
a violation or breach of, and does not conflict with, any other agreement
between the Executive and any other person or entity. The Executive represents
and warrants that this Agreement is a legal, valid and binding agreement of the
Executive, enforceable in accordance with its terms.


21. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.


22. Severability. The Company and the Executive agree that the agreements and
provisions contained in this Agreement are severable and divisible, that each
such agreement and provision does not depend upon any other provision or
agreement for its enforceability, and that each such agreement and provision set
forth herein constitutes an enforceable obligation between the parties hereto.
Consequently, the parties hereto agree that neither the invalidity nor the
unenforceability of any provision of this Agreement shall affect the other
provisions, and this Agreement shall remain in full force and effect and be
construed in all respects as if such invalid or unenforceable provision were
omitted.
 
-12-

--------------------------------------------------------------------------------


23. Survival. The Executive’s rights hereunder, including his rights to
compensation and benefits shall survive the termination of this Agreement and
the termination of his employment hereunder. In addition, Sections 8 through 22,
and Sections 24 and 25, as applicable to each of the Executive and the Company,
shall survive the termination of this Agreement and the termination of the
Executive’s employment hereunder.


24. Headings; Construction. The inclusion of headings in this Agreement is for
convenience of reference only and shall not affect the construction or
interpretation hereof. The words “Section” and “clause” herein shall refer to
provisions of this Agreement, unless expressly indicated otherwise. The words
“include,” “includes” and “including” herein shall be deemed to be followed by
“without limitation” whether or not they are in fact followed by such words or
words of similar import, unless the context otherwise requires.
 
25. Specific Performance. The Executive acknowledges that any breach or
threatened breach of its covenants contained in this Agreement could cause the
Company material and irreparable damage, the exact amount of which will be
difficult to ascertain and that the remedies at law for any such breach or
threatened breach will be inadequate. Accordingly, the Executive agrees that the
Company shall, in addition to all other available rights and remedies
(including, but not limited to, seeking such damages), be entitled to specific
performance and injunctive relief in respect of any breach or threatened breach
by the Executive of any covenants contained in this Agreement, without being
required to post bond or other security and without having to prove the
inadequacy of the available remedies at law or irreparable harm.
 
[Signature page follows]
 
-13-

--------------------------------------------------------------------------------




 
IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
hereunto executed this Agreement as of the day and year first written above.
 

        HALCYON JETS HOLDINGS, INC.  
   
   
  Date: May 29, 2008  By:   Justin Fries  

--------------------------------------------------------------------------------

Name:  Justin Fries
Title:    Chair of the Compensation
             Committee of the Board of
             Directors

     
   
   
  Date: May 29, 2008   Mitchell Blatt  

--------------------------------------------------------------------------------

MITCHELL BLATT    

 
-14-

--------------------------------------------------------------------------------


 
 